DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 1-6, respectively, of U.S. Patent No. 10/749,553 (hereinafter ‘553). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings, claims 22-40 are broader versions of that of claims 1-13, 1-6, respectively, of ‘553 as follows.
Patent 10/749,553
Present application
Claim 1:
A non-transitory computer readable information storage media having instructions stored thereon, that when executed by one or more processors, cause to be performed a method of operating a communications system comprising: receiving a signal at a digital predistorter (DPD) having a DPD using a duplexer having a duplexer bandwidth less than the first bandwidth; transmitting the filtered signal using an antenna; sampling the amplified signal using an analog-to-digital converter having a second bandwidth less than the first bandwidth; and extracting coefficients of the DPD from the sampled signal

A non-transitory computer readable information storage media having instructions stored thereon, that when executed by one or more processors, cause to be performed a method of operating a communications system comprising: receiving a signal at a digital predistorter (DPD) having a DPD 

further comprising up-converting the modulated signal
Claim 23
further comprising up-converting the modulated signal
Claim 3:
further comprising filtering the amplified signal using a bandpass filter
Claim 24:
further comprising filtering the amplified signal using a bandpass filter
Claim 4:
wherein the bandpass filter has a filter bandwidth less than the DPD bandwidth
Claim 25:
wherein the bandpass filter has a filter bandwidth less than the DPD bandwidth
Claim 5:
further comprising downconverting the amplified signal
Claim 26:
further comprising downconverting the amplified signal
Claim 6:




A non-transitory computer readable information storage media having instructions stored thereon, that when executed by one or more processors, cause to be performed a method of operating a communications system comprising: receiving a signal at a digital predistorter (DPD) characterized by a DPD bandwidth; introducing predistortion to the signal using the DPD; filtering the predistorted signal using a digital filter characterized by a filter bandwidth less than the DPD bandwidth; converting the filtered signal to an analog signal; modulating the analog signal; amplifying the modulated signal; coupling a portion of the amplified signal to provide a feedback signal; filtering the feedback signal using a band-pass filter; downconverting the filtered feedback signal; converting the downconverted signal to a digital signal; and providing the digital signal to the DPD
Claim 28:
A non-transitory computer readable information storage media having instructions stored thereon, that when executed by one or more processors, cause to be performed a method of operating a communications system comprising: receiving a signal at a digital predistorter (DPD) characterized by a DPD bandwidth; introducing predistortion to the signal using the DPD; filtering the predistorted signal using a digital filter characterized by a filter bandwidth less than the DPD bandwidth; converting the filtered signal to an analog signal; amplifying a modulated analog signal; coupling a portion of the amplified signal to provide a feedback signal; filtering the feedback signal using a band-pass filter; downconverting the filtered feedback signal; converting the downconverted signal to a digital signal; and providing the digital signal to the DPD
Claim 8:
wherein the band-pass filter comprises at least one of a radio frequency (RF) filter or an intermediate frequency (IF) filter.
Claim 29:
wherein the band-pass filter comprises at least one of a radio frequency (RF) filter or an intermediate frequency (IF) filter.
Claim 9:




The media of claim 9 wherein filtering the feedback signal using a band- pass filter is performed over a band-pass bandwidth less than the DPD bandwidth
Claim 31:
The media of claim 30 wherein filtering the feedback signal using a band- pass filter is performed over a band-pass bandwidth less than the DPD bandwidth
Claim 11:
The media of claim 10, wherein the band-pass bandwidth is between 30 MHz and 50MHz
Claim 32:
The media of claim 31, wherein the band-pass bandwidth is between 30 MHz and 50MHz
Claim 12:
wherein converting the downconverted signal is performed at a sampling rate value less than twice the value of the DPD bandwidth
Claim 33:
wherein converting the downconverted signal is performed at a sampling rate value less than twice the value of the DPD bandwidth
Claim 13:
The media of claim 12, wherein the sampling rate is between 60 Msps and 100 Msps
Claim 34:
The media of claim 13, wherein the sampling rate is between 60 Msps and 100 Msps
Claim 1:
A non-transitory computer readable information storage media having instructions stored thereon, that when executed by one or more processors, cause to be performed a method of operating a communications system comprising: receiving a signal at a digital predistorter (DPD) having a DPD bandwidth; introducing predistortion to the signal using the DPD; converting the predistorted signal to an modulating the analog signal using a modulator; amplifying the modulated signal; filtering the amplified signal using a duplexer having a duplexer bandwidth less than the first bandwidth; transmitting the filtered signal using an antenna; sampling the amplified signal using an analog-to-digital converter having a second bandwidth less than the first bandwidth; and extracting coefficients of the DPD from the sampled signal.

A non-transitory computer readable information storage media having instructions stored thereon, that when executed by one or more processors, cause to be performed a method of operating a communications system comprising: receiving a signal at a digital predistorter (DPD) having a DPD bandwidth; introducing predistortion to the signal using the DPD; converting the predistorted signal to an analog signal; filtering the amplified signal using a bandwidth less than the first bandwidth; transmitting the filtered signal using an antenna; sampling the amplified signal using an analog-to-digital converter having a second bandwidth less than the first bandwidth; and extracting coefficients of the DPD from the sampled signal.

further comprising up-converting the modulated signal
Claim 36:
further comprising up-converting the modulated signal
Claim 3:
further comprising filtering the amplified signal using a bandpass filter
Claim 37:
further comprising filtering the amplified signal using a bandpass filter
Claim 4:
wherein the bandpass filter has a filter bandwidth less than the DPD bandwidth

Claim 38:
wherein the bandpass filter has a filter bandwidth less than the DPD bandwidth

Claim 5:
The media of claim 35, further comprising downconverting the amplified signal.
Claim 39:
The media of claim 35, further comprising downconverting the amplified signal.
Claim 6:





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moffatt et al. (US 2008/0211576)
Laporte (US 2014/0139286)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAC V HA/           Primary Examiner, Art Unit 2633